Citation Nr: 1645650	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a low back disorder to include lumbar disc disease with an osteophyte. 

3. Entitlement to service connection for a left hip disability, to include secondary to residuals of a left ankle sprain with chronic lateral instability.

4. Entitlement to service connection for a right hip disability, to include as secondary to residuals of a left ankle sprain with chronic lateral instability.

5. Entitlement to service connection for a left leg disability, to include as secondary to residuals of a left ankle sprain with chronic lateral instability.

6. Entitlement to service connection for a cervical disorder to include degenerative disc disease and a pinched nerve, to include as secondary to post operative residuals of a left shoulder injury with grade 1 acromioclavicular separation and arthropathy, status post arthroscopy with subacromial decompression and distal clavicle excision.

7. Entitlement to service connection for migraine headaches.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected disorders.

9.  Entitlement to an initial disability rating in excess of 10 percent for status post left ankle sprain with chronic lateral instability.

10.  Entitlement to an initial disability rating in excess of 10 percent prior to December 17, 2015 for post operative residuals of a left shoulder injury with grade 1 acromioclavicular separation and arthropathy, status post arthroscopy with subacromial decompression and distal clavicle excision.

11.  Entitlement to an initial disability rating in excess of 20 percent for increased evaluation for post operative residuals of a left shoulder injury with grade 1 acromioclavicular separation and arthropathy, status post arthroscopy with subacromial decompression and distal clavicle excision.

12. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1985 to April 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2009, October 2009, April 2010, March 2013, April 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In April 2012, the Board remanded certain of the claims for additional development and adjudicative action. 

The Veteran testified in support of his claim of entitlement to service connection for hemorrhoids during a videoconference hearing held at the RO before another Veterans Law Judge in November 2011. That Veterans Law Judge is not available to participate in this case. Hence, in June 2016 the Veteran testified in support of his claim of entitlement to service connection for hemorrhoids, in addition to his other claims, during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in June 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for nerve damage to the left hand, to include as secondary to a left shoulder disorder; service connection for a right leg disorder, to include as secondary to a service-connected left ankle disorder; service connection for a right knee disorder, to include as secondary to a left ankle disorder; service connection for numbness in toes of both feet, to include as secondary to a service-connected left ankle disorder; service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected left shoulder disorder; and service connection for residuals of hand surgery were raised by the record in July 2012, May 2013, and August 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

All issues save the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In October 2014 the Veteran specifically withdrew the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated October 2014, withdrew the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The appeal for the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.


REMAND

In the April 2012 remand, the Board instructed the AOJ to contact the Social Security Administration and obtain the Veteran's records from that agency.  The AOJ complied with this instruction in June 2012.  In February 2016, however, the Veteran notified VA that he had recently been awarded supplemental security income benefits from Social Security.  The medical records and decisional records used for that award are not part of the Veteran's claims file.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration any records pertinent to disability benefits, as well as any pertinent outstanding medical records.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


